Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 29, 2015

                                     No. 04-15-00179-CV

                         IN THE INTEREST OF S.R., et al, children,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02399
                        Honorable Martha B. Tanner, Judge Presiding


                                        ORDER

         Appellant’s first motion for extension of time to file her brief is GRANTED. Appellant’s
brief is due on June 3, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court